        Case 2:21-cv-04806-RSWL-SK Document 4 Filed 06/14/21 Page 1 of 1 Page ID #:37
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Evan S. Cohen, COHEN MUSIC LAW
 1180 South Beverly Drive. Suite 510, Los Angeles, CA
 90035-1157
 (310) 556-9800
 Bridget B. Hirsch, BYRNES HIRSCH P.C.
  2272 Colorado Blvd., #1152, Los Angeles, CA 90041
 (323) 387-3413
 ATTORNEY(S) FOR:    Plaintiffs JAMES REID and WILLIAM REID
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
JAMES REID, an individual, and WILLIAM
REID, an individual, both doing business as The                                                        2:21-cv-04806
                                                              Plaintiff(s),
                                     v.
WARNER MUSIC GROUP CORP., a Delaware
                                                                                             CERTIFICATION AND NOTICE
corporation; and DOES 1 through 10, inclusive,                                                 OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                    Plaintiffs JAMES REID and WILLIAM REID
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST

None other than the named parties.




         June 14, 2021                                     /s/ Evan S. Cohen
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):
                                                           Plaintiffs JAMES REID and WILLIAM REID



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
